Matter of Kyle R. (Sherika S.) (2015 NY Slip Op 00768)





Matter of Kyle R. (Sherika S.)


2015 NY Slip Op 00768


Decided on January 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
L. PRISCILLA HALL
SANDRA L. SGROI, JJ.


2014-01532
 (Docket No. N-14423-13)

[*1]In the Matter of Kyle R. (Anonymous). Suffolk County Department of Social Services, respondent;
and Sherika S. (Anonymous), appellant.


Glenn Gucciardo, Northport, N.Y., for appellant.
Dennis M. Brown, County Attorney, Central Islip, N.Y. (Randall J. Ratje of counsel), for respondent.
Robert C. Mitchell, Central Islip, N.Y. (John B. Belmonte of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Suffolk County (Bernard Cheng, J.), dated February 7, 2014. The order, after a hearing, found that the mother had neglected the subject child and released the subject child to the custody of the father. The notice of appeal from an order of fact-finding dated January 24, 2014, is deemed to be a notice of appeal from the order of fact-finding and disposition (see CPLR 5512[a]). The appeal brings up for review the order of fact-finding.
ORDERED that the order of fact-finding and disposition is affirmed, without costs or disbursements.
"[A] party seeking to establish neglect must show, by a preponderance of the evidence, first, that a child's physical, mental or emotional condition has been impaired or is in imminent danger of becoming impaired and second, that the actual or threatened harm to the child is a consequence of the failure of the parent or caretaker to exercise a minimum degree of care in providing the child with proper supervision or guardianship" (Nicholson v Scoppetta, 3 NY3d 357, 368 [citation omitted]; see Family Ct Act § 1012[f][i]; Matter of Robert K. S. [John S.], 121 AD3d 908).
Here, contrary to the mother's contention, a preponderance of the evidence established that the subject child's physical, mental, or emotional condition was in imminent danger of becoming impaired as a result of the mother's behavior (see Matter of Isaiah M. [Antoya M.], 96 AD3d 516, 517; Matter of Faith J., 47 AD3d 630, 630; Matter of Pedro C. [Josephine B.], 1 AD3d 267, 268; Matter of Barbara S., 244 AD2d 556, 556-557).
Accordingly, the Family Court properly found that the mother neglected the subject [*2]child.
RIVERA, J.P., BALKIN, HALL and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court